Citation Nr: 1234874	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right ankle disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for right knee and right ankle disorders.  Specifically, the Veteran asserts he injured his right knee in basic training at Fort Leonard-Wood, and the resulting right knee disability caused or aggravated a right ankle disability.

With regards to a right knee disorder, while service treatment records are silent regarding an in-service injury, the Veteran has submitted statements from his brother and sister indicating that, at several times during active service, the Veteran complained about right knee and ankle pain.  A statement from his wife suggests the Veteran has suffered from pain and stiffness in his right knee and ankle since at least 1977.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the bar to trigger VA's duty to provide an examination under McLendon is low, the lay reports that the Veteran complained of right knee and ankle pain during service and continuously since then is sufficient to provide an "indication" that his current right knee and/or ankle disabilities may be associated with an in-service event.  See 38 C.F.R. § 3.159(c)(4).  As such, the Veteran must be provided a VA examination to determine whether his current right knee and/or ankle disabilities are etiologically related to his active service.

As a final note, private treatment records indicate the Veteran suffered a right knee injury in March 2000 for which he filed a North Dakota Workers Compensation claim.  Records related to this Worker's Compensation claim have not been obtained.  On remand, the Veteran should be requested to provide the necessary medical release to allow VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all records related to a March 2000 North Dakota Workers Compensation claim and provide the appropriate medical releases.  Following receipt of the necessary medical releases, obtain all records identified by the Veteran.

2. Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of any right knee and right ankle disorders.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current right knee and/or right ankle disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service right knee and right ankle injury and continuity of symptomatology since and the impact, if any, of the post-service injury.  .

b. Is it at least as likely as not (i.e., probability of 50 percent) that any current right ankle disorder is proximately due (caused by) to the Veteran's right knee disability?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current right ankle disorder has been aggravated beyond its normal progression by the Veteran's right knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disorder (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


